


Exhibit 10-O-5


Annual Incentive Compensation Plan Metrics for 2015


On February 11, 2015, the Compensation Committee of the Board of Directors of
the Company approved the specific performance goals and business criteria to be
used for purposes of determining any future cash awards for 2015 participants,
including executive officers, under the Company’s shareholder-approved Annual
Incentive Compensation Plan (filed as Exhibit 10.2 to the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2008). The Corporate
performance criteria and weightings to be used for 2015 under the plan include
attaining specified levels of:


•
Automotive Revenue (20%)



•
Automotive Operating Margin* (30%)



•
Ford Credit Profit Before Tax (10%)



•
Automotive Operating-Related Cash Flow* (20%)



•
Quality (20%)



Based on business performance results for 2015 against the targeted levels
established for each metric, the Compensation Committee will determine the
percentage of the target award that is earned, which could range between 0% and
200% depending on actual performance achieved relative to the target levels.






* Excludes special items










